CLARK, Judge.
The sole question presented for decision is whether the father’s contractual liability for the support and education of his son until he reaches “age 21 . . . (or is) emancipated” terminates when the son attains legal emancipation at age 18 under G.S. Chap. 48A.
A very similar issue was resolved in Shoaf v. Shoaf, 282 N.C. 287, 192 S.E. 2d 299 (1972), where a consent judgment provided for support until the child “reaches his majority or is otherwise emancipated.” The court unequivocally stated that the age of emancipation was fixed by the legislature at 18 and that the courts had no power to raise or lower it. It is true that parties may contract for liability in excess of their legal obligations. Mullen v. Sawyer, 277 N.C. 623, 178 S.E. 2d 425 (1971) ; Carpenter v. Carpenter, 25 N.C. App. 235, 212 S.E. 2d 911 (1975), cert. denied, 287 N.C. 465, 215 S.E. 2d 623 (1975). Here, as in Shoaf, the liability of the father was limited to his legal obligation. We are unable to distinguish the language of this agreement from that constrúed in Shoaf. The clear intent of the parties was to provide for support until emancipation, which would include attaining majority. The age of majority has been set by the General Assembly at 18. G.S. 48A-2.
The fact that the contract being interpreted here is a separation agreement, not a consent judgment, is of no significance. Stanley v. Cox, 253 N.C. 620, 117 S.E. 2d 826 (1961) ; 5 Strong, N. C. Index 2d, Judgments, § 10 (1968).
The decision is
Affirmed.
Judges Britt and Parker concur.